
	

113 S2095 IS: Veterans Health Care Access Received Closer to Home Act of 2014
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2095
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Moran (for himself, Ms. Collins, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To reauthorize and modify the pilot program of the Department of Veterans Affairs under which the
			 Secretary of Veterans Affairs provides health services to veterans through
			 qualifying non-Department of Veterans Affairs health care providers, and
			 for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Veterans Health Care Access Received Closer to Home Act of 2014.
		
			2.
			Sense of Congress
			It is the sense of Congress that—
			
				(1)
				veterans who are authorized by the Secretary of Veterans Affairs to receive health care in the
			 community must not lose the high quality, safety, care coordination, and
			 other veteran-centric elements that the health care system of the
			 Department of Veterans Affairs provides;
			
				(2)
				many veterans receive health care from both the Department and community providers but the lack of
			 care coordination among the Department and community providers when
			 veterans receive purchased care places veterans at risk for poor health
			 outcomes and results in inefficient use of finite health care resources;
			
				(3)
				veteran-centric care coordination is associated with improved patient outcomes, as Department and
			 non-Department health care teams coordinate and collaborate to provide the
			 best care for veterans; and
			
				(4)
				if the Secretary purchases care for veterans from the private sector, such care must be secured in
			 a cost-effective manner, in a way that complements the larger health care
			 system of the Department by using industry standards for care and costs.
			
			3.
			Reauthorization and modification of pilot program of enhanced contract care authority for health
			 care
			 needs of veterans
			Section 403 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law
			 110–387; 38 U.S.C. 1703 note) is amended—
			
				(1)
				in subsection (a)—
				
					(A)
					in paragraph (2), by striking 120 days after the date of the enactment of this Act and inserting 90 days after the date of the enactment of the Veterans Health Care Access Received Closer to Home Act of 2014; and
				
					(B)
					by amending paragraph (4) to read as follows:
					
						
							(4)
							Program locations
							The Secretary shall carry out the pilot program at locations in the following Veterans Integrated
			 Service
			 Networks (and such other locations as the Secretary considers
			 appropriate):
							
								(A)
								Veterans Integrated Service Network 1.
							
								(B)
								Veterans Integrated Service Network 6.
							
								(C)
								Veterans Integrated Service Network 15.
							(D)Veterans Integrated Service Network 18.
								(E)
								Veterans Integrated Service Network 19.
							;
				
				(2)
				by amending subsection (b) to read as follows:(b)Covered veteransFor purposes of the pilot program under this section, a covered veteran is any rural or highly
			 rural veteran who—(1)is—(A)enrolled in the system of patient enrollment established under section 1705(a) of title 38, United
			 States Code;(B)eligible for health care under the laws administered by the Secretary and enrolls in such system of
			 patient enrollment not later than 30 days after the veteran begins
			 receiving covered health services under the pilot program; or(C)eligible for health care under section 1710(e)(3) of such title; and(2)resides in a location that is—(A)more than 60 minutes driving distance from the nearest Department health care facility providing
			 primary care services, if the veteran is seeking such services;(B)more than 120 minutes driving distance from the nearest Department health care facility providing
			 acute hospital care, if the veteran is seeking such care; or(C)more than 240 minutes driving distance from the nearest Department health care facility providing
			 tertiary care, if the veteran is seeking such care.;
			
				(3)
				by redesignating subsection (h) as subsection (j);
			
				(4)
				by inserting after subsection (g) the following new subsections:
				
					
						(h)
						Appointments
						In carrying out the pilot program under this section, the Secretary shall ensure that medical
			 appointments for veterans occur during the 30-day period beginning on the
			 date that is 15 days after the date on which the appointment is requested.
					
						(i)
						Outreach
						The Secretary shall ensure that a veteran eligible for the pilot program under this section is
			 informed of such program.
					; and
			(5)in paragraph (2)(B) of subsection (j), as redesignated by paragraph (3) of this section, by
			 striking the semicolon at the end and inserting ; and.
